Citation Nr: 1437805	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-23 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Tuscaloosa, Alabama



THE ISSUE

Entitlement to an annual clothing allowance for the 2011 calendar year.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from October 1978 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an administrative decision dated in August 2011 by the Tuscaloosa VAMC which denied entitlement to a clothing allowance.


FINDINGS OF FACT

1. The Veteran's current service connected disabilities include lumbosacral sprain for which a 40 percent rating has been assigned. 

2. The Veteran's service-connected lumbar spine disability has been treated with a VA issued back brace, which causes wear and tear to her outer garments.
 
4. It appears that the Veteran was paid an annual clothing allowance for the calendar years 2007, 2008, 2009, and 2010.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to an annual clothing allowance for the 2011 calendar year have been met.  38 U.S.C.A. §§ 1162, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.810 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides for payment of an annual clothing allowance for each Veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which the VA determines tends to wear out or tear the clothing of the Veteran, or uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability and the VA determines causes irreparable damage to the Veteran's outer garments.  38 U.S.C.A. § 1162.

Under 38 C.F.R. § 3.810, a Veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162.  The annual clothing allowance is payable in a lump sum, and the following eligibility criteria must also be satisfied:  (1) a VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the Veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability; or (2) the Chief Medical Director or designee certifies that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability, irreparable damage is done to the Veteran's outer garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).

Effective August 1, 1972, the initial lump-sum clothing allowance is due and payable for Veterans meeting the eligibility requirements of paragraph (a) of this section as of that date (that is, as of August 1).  Subsequent annual payments for those meeting the eligibility requirements of paragraph (a) of this section will become due on the anniversary date thereafter, both as to initial claims and recurring payments under previously-established entitlement.  38 C.F.R. § 3.810(b).

38 C.F.R. § 3.810 further states that except as provided in paragraph (c)(2) of this section, the application for clothing allowance must be filed within 1 year of the anniversary date for which entitlement is initially established, otherwise, the application will be acceptable only to effect payment of the clothing allowance becoming due on any succeeding anniversary date for which entitlement is established, provided the application is filed within one year of such date.  The one-year period for filing application will include the anniversary date (August 1) and terminate on July 31 of the following year.  38 C.F.R. § 3.810 (c)(1).

The record reflects that the Veteran is service-connected for lumbosacral strain, for which she has been prescribed, by VA, a back brace. 

In June 2011, the RO notified the Veteran that she had been paid an annual clothing allowance the previous year, and that she must certify that she continued to use orthopedic appliances in order to qualify for continued eligibility.  In June 2011, she did so, indicating that she used a back brace. 

In a letter dated in August 2011, the Tuscaloosa VAMC notified the Veteran that a clothing allowance would not be paid because she did not meet the requirements of the law for this benefit.  Therein it was noted that the evidence did not show that because of a service-connected disability she wore or used a prosthetic device or orthopedic appliance which tends to wear out or tear clothing.  

In a notice of disagreement dated in August 2011, the Veteran reported she was required to wear a brace to support her back, and that the brace caused wear and tear to her clothing.  

On a VA examination of the spine in August 2011 it was noted that the Veteran regularly used a brace.

In the September 2011 Statement of the Case (SOC), the Tuscaloosa VAMC noted that the Veteran's claim for a clothing allowance was denied because the Veteran was last issued an "off the shelf" brace on February 3, 2010, and that that appliance had a life expectancy of 6 to 8 months.  It was also noted that there was no brace repair history nor was a request for a replacement appliance received since the issuance of the brace.  Finally, it was noted that the Veteran had presented no clothing to demonstrate wear and tear or indication that she had or used any brace, whether self-purchased or issued by VA. 

In her substantive appeal (VA Form 9) received in September 2011, the Veteran reported that she was required to wear a brace to support her back and that she was not told her back brace needed to be replaced in 6 to 8 months.  She claimed she was told that the brace was washable, which she had been doing for years.  

In a letter dated in October 2011, a VA nurse practitioner indicated that the Veteran was seen at the Tuscaloosa VAMC, was treated for chronic lower back pain, and used a back brace on a daily basis. 

A VA treatment record in December 2012 showed that the Veteran was seen for issuance of a replacement lumbosacral corset.  It was noted that she had previously been instructed on the proper care and use of the large lumbosacral corset and verbally complied.  It was also noted that she was in need of a replacement.

Based on the evidence of record, the Board finds that the Veteran was in need of a clothing allowance in 2011 based on her use of an orthopedic appliance - a back brace.  Although she was unaware of the need to request replacement appliances periodically, the evidence of record (including her statements, a VA examination in August 2011, and a letter from a VA medical provider dated in October 2011) shows that she continued to use a back brace.  Likewise, the record supports the Veteran's contentions of using her back brace regularly and suggests such brace was the type that would be likely to result in wear and/or tear on the Veteran's outer garments.  Notably, the fact that she was in receipt of a clothing allowance every year until 2011, and then was issued a replacement lumbosacral corset in December 2012, fully supports her assertion.  The Board finds that there is no contrary evidence in the claims folder.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that she is entitled to an annual clothing allowance for the 2011 calendar year.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

An annual clothing allowance for calendar year 2011 is granted.



____________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


